PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Horwood, Joshua, T.
Application No. 13/612,375
Filed: 12 Sep 2012
Patent No. 8,909,586 
Issued: 9 Dec 2014
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed October 14, 2021.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee or maintenance fee is required.

The above-identified patent issued December 9, 2014. Accordingly, the four year maintenance fee could have been paid during the period from December 9, 2017 through June 9, 2018 without surcharge, or with a 6 month late payment surcharge during the period from June 10, 2018 through December 9, 2018.  No four year maintenance fee having been received, the patent expired on December 10, 2018.  

37 CFR 1.378(b) provides that:

Any petition to accept an unintentionally delayed payment of a maintenance fee must include:

(1)  The required maintenance fee set forth in 37 CFR 1.20(e) through (g);

(2)  The petition fee set forth in 37 CFR 1.17(m); and

(3)  A statement that the delay in payment of the maintenance fee was unintentional. 

The instant petition has not met requirement (3) above.

See 37 CFR 1.33(b). 

Accordingly, on renewed petition, Petitioner must present a petition signed by a proper party as set forth in 37 CFR 1.33(b). 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions